Appeal from judgment, Supreme Court, Bronx County (Nelson S. Roman, J.), entered November 25, 2005, which denied petitioner’s application pursuant to CPLR article 78 as untimely, and dismissed the petition, unanimously dismissed, without costs.
Petitioner’s appeal is moot because Supreme Court vacated the judgment on appeal and reached the merits (see Matter of Ruskin v Safir, 257 AD2d 268, 271 [1999]). We have considered petitioner’s contentions in his April 9, 2007 letter to this Court and find them unavailing. Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.